Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection unit and setup unit, first acquisition unit, second acquisition unit.  in claim 1, 3-7,9 and 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (9,665,170) hereinafter, Ross in view of Kraver et al (2016/0217614) hereinafter, Kraver further in view of Carrell 9,239,616, hereinafter Carrell and Powderly et al (2017/0287225) hereinafter, Powderly. 

In regards to claims 1, 10 and 11 Ross teaches an information processing apparatus comprising (abstract):
	detection unit detecting an amount of movement in a real space of a target point concerning a predetermined target (fig. 4a tracking user col. 9, lines 5-35)) in the real space (fig. 1 (18));  and 
	setup unit (examiner notes [0037, 0087] of PG PUB for support) setting (fig. 1 (20)) (fig. 5 (502-508)), 
	Ross fails to teach information about a virtual space by computing a position in the virtual space of a virtual object corresponding to the predetermined target through 
	However, Kraver teaches information about a virtual space by computing a position in the virtual space of a virtual object corresponding to the predetermined target through use of information about the detected amount of movement of the target point, disposing the virtual object at the computed position in the virtual space, and setting the information about the virtual space. [0040-0058] (fig. 7 702-710) Kraver.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ross to further include information about a virtual space by computing a position in the virtual space of a virtual object corresponding to the predetermined target through use of information about the detected amount of movement of the target point, disposing the virtual object at the computed position in the virtual space, and setting the information about the virtual space as taught by Kraver in order to no break the user’s immersion [0047]
	Ross and Kraver fail to teach the predetermined targeting being a foot of the user. 
	However, Carrell teaches the predetermined targeting being a foot of the user.(fig. 1 (26) Carrell). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ross and Kraver to further include the predetermined targeting being a foot of the user as taught by Carrell in order to simulate walking while in a constrained environment (col. 1-2, lines 20-50).

wherein the predetermined target is a target moving together with the user in the real space (fig. 5 502-508_ Ross and [0050-0065] Kraver, the predetermined target being a foot of the user. (fig. 1 (26) Carrell).
	Ross and Kraver as modified by Carrell fail to teach the setup unit computes the position in the virtual space of the virtual object corresponding to the predetermined target by using a value obtained by multiplying the detected amount of movement by a predetermined coefficient.
	However, Powderly teaches a setup unit computes the position in the virtual space of the virtual object corresponding to the predetermined target by using a value obtained by multiplying the detected amount of movement by a predetermined coefficient. [165-168,169,170-175]
	It would have been obvious to one of ordinary skill in art to modify the teachings of Ross and Kraver to further include the position in the virtual space of the virtual object corresponding to the predetermined target by using a value obtained by multiplying the detected amount of movement by a predetermined coefficient as taught by in order to give ratio to inputs in mixed physical and virtual world.[0003]. 

In regards to claim 4, Ross in view of Kraver and Powderly teaches information processing apparatus according to claim 2, wherein the predetermined target moving together with the user is a part of a user's body (col. 1, lines 29-67) Ross and (fig. 1 (108) Kraver) (fig. 1 (26) Carrell).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 10, 11 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments were persuasive with respect to the dependent claims. 

Allowable Subject Matter
Claims 3, 5-7, 9 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GRANT SITTA/Primary Examiner, Art Unit 2694